Case 1:19-cv-03377-LAP Document 59 Filed 10/01/19 Page 1of 1

LAW OFFICES OF

Aidala, Bertuna & Kamins, PE.

ARTHUR L. AIDALA 8118-1374 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET) 546 FIFTH AVENUE TEL: (718) 238-9898
JOHN S. ESPOSITO Fax: (718) 921-3292
Dominick GULLO NEw YorK, NY 10036
MICHAEL T. JACCARINO TELEPHONE: (212) 486-0011 OF COUNSEL

AN HA
IMR NSARI JOSEPH A. BARATTA

ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO

JOSEPH P. BARATTA PETER S. THOMAS

October 1, 2019

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Response to Plaintiff’s Letter Re: Post-Argument Letter

Dear Judge Preska,

As stated in his initial correspondence to the Court requesting leave to file a post-
argument letter, Professor Dershowitz does not seek to re-argue the facts and legal arguments
already made in his moving papers and in Court.

Professor Dershowitz simply seeks to provide the Court citations to the record -both
the record before the Court and in the public domain- in response to statements made in
Court.

Professor Dershowitz will-limit his letter to three (3) pages or a limit the Court deems
appropriate.

 

 

Imran H. Wssari of

CC: Counsel for Plaintiff (via ECF)
